           Case 5:21-cv-00046-F Document 20 Filed 03/26/21 Page 1 of 5




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 TIM FREDRICKSON,                             )
                                              )
               Plaintiff,                     )
                                              )
 -vs-                                         )      Case No. CIV-21-0046-F
                                              )
 ATTORNEY GENERAL OF THE                      )
 UNITED STATES, et al.,                       )
                                              )
               Defendants.                    )

                                         ORDER

        On March 3, 2021, the court entered an order (doc. no. 15) ordering plaintiff,
Tim Fredrickson, to submit, within 60 days, certified copies of the trust fund account
statements (or institutional equivalents) for plaintiff for the 6-month period
immediately preceding the December 9, 2020 filing of his complaint, obtained from
the appropriate official of each prison or jail at which plaintiff was confined during
that period. The court advised that failure to comply with the order may result in the
dismissal without prejudice of this action without further notice to plaintiff. The
court also held in abeyance the Report and Recommendation (doc. no. 13) issued by
United States Magistrate Judge Amanda Maxfield Green on February 24, 2021,
recommending dismissal without prejudice of plaintiff’s action for his failure to
comply with her January 29, 2021 order (doc. no. 11) requiring plaintiff to submit
“the statement(s) of institutional account(s)” by February 19, 2021.
        The court is currently in receipt of plaintiff’s “Request for Clarification,” filed
March 15, 2021. Doc. no. 17. Upon review, the court makes the following
determination with respect to each of the five items listed by plaintiff.
           Case 5:21-cv-00046-F Document 20 Filed 03/26/21 Page 2 of 5




       Item 1. Plaintiff represents that he did not receive doc. no. 11, Magistrate
Judge Green’s Order to Plaintiff to Cure Deficiencies, which sets forth the deficiency
relating to his in forma pauperis motion (motion to proceed without prepayment of
fees or costs). The court DIRECTS the court clerk to send plaintiff a copy of doc.
no. 11 for his information.1
       Items 2 and 4. Plaintiff asks if the court is satisfied with any of the following
institutional account statements, “Mercer County Jail, Aledo Illinois, Cimarron
CoreCivic CCA, Cushing Oklahoma, Seagovill[e] FCI, Seagoville Texas” and
asserts that “Cimarron was only able to provide a signature on a paper stating a
balance of zero” and that the document from Seagoville “show[ed] a balance and
history of zero.”
       As indicated by Magistrate Judge Green’s January 29, 2021 order and this
court’s March 3, 2021 order, the institutional account statements submitted by
plaintiff were not satisfactory.
       Specifically, the Statement of Institutional Accounts (from Cimarron)
submitted by plaintiff with his Application to Proceed in District Court Without
Prepaying Fees or Costs, filed December 28, 2020 (doc. no. 5), was not satisfactory
as it only stated what was in plaintiff’s account as of December 23, 2020. It did not
provide a statement of what was in plaintiff’s institutional account or accounts for
the 6-month period immediately preceding the filing of plaintiff’s complaint on
December 9, 2020.
       Additionally, the Inmate Statement (from Seagoville) attached to the letter
submitted by plaintiff on March 1, 2021 (doc. no. 14) was not satisfactory as it was
not certified by an authorized prison official at FCI Seagoville.                  Further, the


1
 Doc. no. 11 was returned to the court as undeliverable. See, doc. no. 12. Under Rule 5.4 of the
court’s Local Civil Rules, papers sent by the court are deemed delivered if sent to the last known
address given to the court. Doc. no. 11 was sent to plaintiff’s last known address.

                                                2
          Case 5:21-cv-00046-F Document 20 Filed 03/26/21 Page 3 of 5




statement does not sufficiently indicate what was in plaintiff’s institutional account
or accounts for the 6-month period immediately preceding the filing of plaintiff’s
complaint on December 9, 2020. Although the statement provides two dates
“10/28/2020” and “8/21/2020” and “National 6 Months” figures in “Other
Balances,” plaintiff represented in his letter (doc. no. 14) that he was transferred to
FCI Seagoville on January 22, 2021. And it is not clear what the “National 6
Months” figures in “Other Balances” reference.
      The record does not reflect that plaintiff has submitted an institutional account
statement from Mercer County Jail. The court therefore cannot state whether or not
such statement was satisfactory. If plaintiff was in fact confined in Mercer County
Jail at any time during the 6-month period immediately preceding the filing of his
complaint, the failure to submit a certified copy of the trust fund account (or
institutional equivalent) from Mercer County Jail for that period of time was not
satisfactory.
      As stated in the court’s March 3, 2021 order, 28 U.S.C. § 1915(a)(2) requires
a prisoner seeking to bring a civil action without prepayment of fees or security to
“submit a certified copy of the trust fund account statement (or institutional
equivalent) for the prisoner for the 6-month period immediately preceding the filing
of the complaint . . ., obtained from the appropriate official of each prison [or jail] at
which the prisoner is or was confined.”
      Item 3. Plaintiff asks the court if it is seeking a “certified copy” in the form
of a staff affidavit, staff signature, or staff-printed financial statement. The court has
a form which it provides to prisoners who desire to apply for leave to proceed in
forma pauperis. The form includes a “Required Certification” section. The court
DIRECTS the court clerk to send plaintiff three copies of the “Required
Certification” section so that plaintiff may use it to comply with Magistrate Judge
Green’s order and this court’s order.

                                            3
          Case 5:21-cv-00046-F Document 20 Filed 03/26/21 Page 4 of 5




      Item 5. Plaintiff states that he is unable to obtain a history from Mercer
County Jail because he does not have the address and he no longer exists within the
Mercer County Jail system. He also states that Mercer County Jail regularly faxes
trust fund statements to the Central District of Illinois.
      In order to proceed without prepayment of fees or security, plaintiff must
comply with § 1915(a)(2). It is plaintiff’s responsibility to obtain the information
required. The court is not obligated to provide plaintiff an address for Mercer
County Jail or to contact Mercer County Jail to obtain a trust fund statement on
plaintiff’s behalf. Plaintiff may present a copy of this order and the court’s March 3,
2021 order to the appropriate jail official to facilitate plaintiff’s compliance with the
requirements of § 1915(a)(2).
       Plaintiff also requests the court to take “judicial notice of all prior approvals
[of] IFP status with certified statements always reflecting a bal[a]nce of zero.”
Plaintiff, however, has not submitted any of these prior approvals or the certified
statements reflecting a balance of zero. The court therefore has nothing of which to
take judicial notice. There is also no indication that any of these prior approvals
involved the 6-month period immediately preceding the filing of plaintiff’s
complaint on December 9, 2020 and would be relevant to the court’s determination
of plaintiff’s in forma pauperis motion.
      The court’s March 3, 2021 order remains in effect. Plaintiff Tim Fredrickson
is ORDERED to submit, within 60 days from March 3, 2021, certified copies of
the trust fund account statements (or institutional equivalents) for plaintiff for the
6-month period immediately preceding the December 9, 2020 filing of his
complaint, obtained from the appropriate official of each prison or jail at which
plaintiff was confined during that period.
      Plaintiff shall file his certified copies by attaching them to a document which
contains a caption with the court’s name, the names of the parties, the case number,

                                             4
             Case 5:21-cv-00046-F Document 20 Filed 03/26/21 Page 5 of 5




and a title of Supplement to Application to Proceed in District Court Without
Prepaying Fees or Costs. Plaintiff shall also sign and date his document. If plaintiff
intends to rely on the prison mailbox rule, which provides that a pro se prisoner’s
filing may be considered timely if given to prison officials for mailing prior to the
filing deadline, see, Price v. Philpot, 420 F.3d 1158, 1163-64 (10th Cir. 2005),
plaintiff’s certificate of mailing must comply with the rule. The prison mailbox rule
requires an inmate to allege and prove he used the prison’s legal mail system (if one
is available), or to include a notarized statement or a declaration under penalty of
perjury of the date on which he gave the documents to prison staff for mailing and
attesting that postage was prepaid. Id. at 1166.
        Failure to comply with this order may result in the dismissal without prejudice
of this action without further notice to plaintiff.
        IT IS SO ORDERED this 26th day of March, 2021.




21-0046p002.docx




                                            5
